DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to Claims 1,17, in the submission filed 7/22/2022 are acknowledged and accepted.
Cancellation of Claim 20 is acknowledged and accepted.
New Claim 21 is acknowledged and accepted as the subject matter of the claim is similar to the subject matter of originally filed claims.
Pending Claims are 1-19,21. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant argues the following:
a)	Shaltout only teaches using a CCD array (a single pixel) to detect both the RCP and LCP components as opposed to separate pixels as claimed in the current claims. while FIG. 1 appears to show separate pixels receiving the RCP and LCP light components, that is merely due to a lack of cross-sectional depth clarity with respect to the CCD array (element 120) shown in the figure. The cross-sectional depth is clarified by Shaltout, FIG. 2 and the collective written description and context around Shaltout's description of the CCD array (element 120)
	Shaltout teaches very clearly that there is a separation between elements 120 with a gap in between and both elements 120 are marked as the CCD array. An array has plural elements and each element of the CCD array is considered a pixel. Shaltout does not teach that both elements 120 are conjoined in fig 1. Embodiment of fig 1 with a reflective metasurface is being considered for the current rejection and hence applicant’s arguments regarding single pixel in fig 2 which concerns an embodiment of a transmission metasurface are not persuasive.
	As best understood, Applicant's remarks (p. 7) argue that the CCD array is a single pixel because of the "lack of cross-sectional depth clarity." This argument is not understood since an array necessarily requires more than one element: this is the definition of "array," and whether or not the reference explicitly states "separate pixels" the nature of a CCD array and the reference figure bear these out. Based on Applicant's remarks, it seems that Applicant and Examiner may have different understandings of the claim language. It seems that perhaps Applicant interprets the claim in a way that the "separate pixels" are entirely separate in space or disconnected in some way. If this is true, the claim language does not currently require entire separation with space between, but, if this is Applicant's intended meaning, Applicant can amend the claim to clarify this meaning. If Applicant has a different meaning, it is not presently perceived and an interview to clarify the respective understandings of the claim language may move this case forward.

b)	Bai teaches two different metasurfaces which direct LCP and RCP components to two different pixels, but a single metasurface does not direct RCP and LCP to two different pixels
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shaltout is being utilized to teach directing LCP and RCP components to two different pixels, while Bai teaches directing light from an array of metasurfaces to a corresponding  array of pixels of the CCD array. Combined Shaltout-Bai teach the claimed invention.
	In view of the arguments above, rejection of claims is upheld.
	
Claims 1-19,21 are rejected as follows:

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,7-8,10-19,21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout et al (US 2017/0003169 A1, of record) in view of Bai et al (WO 2019/126656  A1, of record).

Regarding Claim 1, Shaltout teaches (fig 1,3A,3B) a spectroscopic microscope device (CD spectrometer 200,pp 23, lines 1-3), comprising: 
a). at least one metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna); and 
b). at least one CCD array (CCD array 120, p22, lines 8-10) integrated with the one metasurface (reflective metasurface 104, pp22, lines 1-3);
wherein each metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) is configured to direct Left circularly polarized (LCP components, p22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a first pixel (first pixel as in fig 1 receiving LCP light) in the CCD array (CCD array 120, pp22, lines 8-10)  and Right circularly polarized (RCP components, pp22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a second pixel (second pixel in fig 1 receiving RCP light) in the CCD array (CCD array 120, pp22, lines 8-10)  that is positioned adjacent to the first pixel (first pixel as in fig 1 receiving LCP light).
	However Shaltout does not teach
	at least one array of metasurfaces and wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components.
	Shaltout and Bai are related as metasurfaces.
	Bai teaches (fig 10),
at least one array of metasurfaces (metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13 ) and wherein the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel) is configured to receive the LCP components of the light and generate a first output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received LCP components, wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is configured to receive the RCP components of the light, and generate a second output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received RCP components.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout to include the teachings of Bai such that at least one array of metasurfaces and wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components for the purpose of utilizing an ultrathin on-chip integrated polarization sensing elements (p9, lines 1-3).
	
Regarding Claim 2, Shaltout-Bai teach the device (CD spectrometer 200, p 23, lines 1-3, Shaltout) of claim 1, 
wherein the array of metasurfaces (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is sub-millimeter in thickness (submillimeter, pp20, lines 1-2, Shaltout, sub wavelength dimension, p81, last 2 lines, Bai).  

Regarding Claim 3, Shaltout-Bai teach the device (CD spectrometer 200, pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200, pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) for colorimetry. 
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the spectrally resolved images from the device, for colorimetry, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 4, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) for Raman spectroscopy.  
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the spectrally resolved images from the device for Raman spectroscopy, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 5, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout)  for Circular Dichroism spectroscopy (circular dichroism spectrometry (pp3, lines 1-3).  

Regarding Claim 7, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein the metasurface array (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is fabricated on top of a CCD array (CCD array 120, pp22, lines 8-10).    

Regarding Claim 8, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout) is adjustable to work within a plurality of wavelengths including ultraviolet, visible, and infrared (dimensions of the antennas on metasurface 104 are dependent on wavelength of interest, page 2, right col, lines 1-14, wavelengths are infra-red, shorter wavelengths of visible and ultra-violet).  

Regarding Claim 10, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3)  configured to perform biological sensing (biological sensing, pp4, lines 1-10) in vitro and in vivo.  
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the device to perform biological sensing in vitro and in vivo, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.
Regarding Claim 11, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device  (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to perform DNA structural analysis (DNA structure analysis, pp4, lines 1-10).  

Regarding Claim 12, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform stereo-chemical applications (stereochemistry, pp4, lines 1-10).  

Regarding Claim 13, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform crystallography (crystallography, pp4, lines 1-10).  

Regarding Claim 14, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform live monitoring of biological molecules in naturally behaving subjects.  
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the device to perform live monitoring of biological molecules in naturally behaving subjects, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 15, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1.
However Shaltout-Bai do not teach
wherein an array of said devices are used to build a sensor network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an array of said devices which are used as a sensor network, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). A person of ordinary skill in the art would have been motivated to have an array of said devices for the purpose of tunability of spectrally resolved wavelengths detected by corresponding sensors in the network.

Regarding Claim 16, Shaltout-Bai teach the device according to claim 1, 
	wherein the first and second output signals (photodetector generates output data, Bai, p11, lines 7-10)  are configured to be measured simultaneously to construct an image (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).  

Regarding Claim 17,  Shaltout teaches (fig 1,3A,3B) a spectroscopic microscope device (CD spectrometer 200,pp 23, lines 1-3), comprising: 
	a.	a metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna); 
	b.	a CCD array (CCD array 120, p22, lines 8-10) disposed adjacent (CCD array is adjacent to the metasurface 104) to the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna), 	
	wherein the CCD array (CCD array 120, p22, lines 8-10)  includes a first pixel (first pixel as in fig 1 receiving LCP light) and a second pixel (second pixel in fig 1 receiving RCP light) spatially separate (spatially separate as in fig 1) from the first pixel (first pixel as in fig 1 receiving LCP light), 
	wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna) is aligned at the center of the first pixel (first pixel as in fig 1 receiving LCP light)  and the second pixel (second pixel in fig 1 receiving RCP light); 
	wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) is configured to direct Left circularly polarized (LCP components, p22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to the first pixel (first pixel as in fig 1 receiving LCP light)  and Right circularly polarized (RCP components, pp22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to the second pixel (second pixel in fig 1 receiving RCP light).
	However Shaltout does not teach
	a dielectric disposed adjacent to the metasurface; and
	wherein the dielectric is positioned in between the metasurface and the CCD array, 
	wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light and simultaneously generate a second output signal corresponding to the received RCP components.  
Shaltout and Bai are related as metasurfaces.
	Bai teaches (fig 10,16),
	a dielectric (dielectric spacer, cont p71, lines 11-21) disposed adjacent to the metasurface (metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21); and
	wherein the dielectric (dielectric spacer, cont p71, lines 11-21) is positioned in between (cont p71, lines 11-21) the metasurface (metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21) and the CCD array (2 different photodetectors, cont p71, lines 18-21), 
	wherein the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel) is configured to receive the LCP components of the light and generate a first output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received LCP components, wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is configured to receive the RCP components of the light, and simultaneously generate a second output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received RCP components (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout to include the teachings of Bai such that a dielectric disposed adjacent to the metasurface and wherein the dielectric is positioned in between the metasurface and the CCD array  and wherein the second pixel is spatially separate from the first pixel and the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light and simultaneously generate a second output signal corresponding to the received RCP components for the purpose of utilizing an ultrathin on-chip integrated polarization sensing elements (p9, lines 1-3).

Regarding Claim 18, Shaltout-Bai teach the device according to claim 17, wherein the first and second output signals (photodetector generates output data, p11, lines 7-10, Bai)  are configured to be measured simultaneously to construct an image (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).  

Regarding Claim 19, Shaltout-Bai teach the device according to claim 1, wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, Bai) is sub-millimeter in thickness (submillimeter, pp20, lines 1-2, Shaltout, sub wavelength dimension, p81, last 2 lines, Bai).  

Regarding Claim 21, Shaltout teaches (fig 1,3A,3B) a spectroscopic microscope device (CD spectrometer 200,pp 23, lines 1-3), comprising: 
	a. a metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna); and 
	b. a CCD array (CCD array 120, p22, lines 8-10)  disposed adjacent to the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna), 
	wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna) is configured to split a light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna) into Left circularly polarized (LCP) components (LCP components, p22, lines 4-10)  and Right circularly polarized (RCP) components (RCP components, p22, lines 4-10)  and simultaneously direct the LCP components (LCP components, p22, lines 4-10) to a first pixel (first pixel as in fig 1 receiving LCP light)  in the CCD array (CCD array 120, p22, lines 8-10)   and direct the RCP components (RCP components, p22, lines 4-10)  to a second pixel (second pixel as in fig 1 receiving RCP light)  in the CCD array (CCD array 120, p22, lines 8-10)   that is positioned adjacent to the first pixel (first pixel as in fig 1 receiving LCP light).
	However Shaltout does not teach
	wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components.
	Shaltout and Bai are related as metasurfaces.
	Bai teaches (fig 10),
	wherein the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel) is configured to receive the LCP components of the light and generate a first output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received LCP components, wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is configured to receive the RCP components of the light, and generate a second output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received RCP components.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout to include the teachings of Bai such that wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components for the purpose of utilizing an ultrathin on-chip integrated polarization sensing elements (p9, lines 1-3).

Claims 6,9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout et al (US 2017/0003169 A1, of record) in view of Bai et al (WO 2019/126656  A1, of record)  as applied to Claim 1 and further in view of Lin et al (US 2017/0146806 A1, of record).

Regarding Claim 6, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein an array of metasurfaces (first metasurface array 146, pp100, lines 1-2, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is integrated with a CCD array (CCD array 120, pp22, lines 8-10, Shaltout) to build spectrally resolved (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) images.
	However Shaltout-Bai do not teach a microscope image.
	Shaltout-Bai and Lin are related as metasurface arrays.
	Lin teaches (fig 3) metasurface array (metasurface lens-array 310, pp45, lines 1-4) builds microscope (microscope pp45, lines 1-2) images (image generated by metasurface lens array is recorded by a CCD camera 320, pp45, lines 10-17).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout-Bai to include the teachings of Lin such that an array of metasurfaces builds microscope images for the purpose of utilizing ultrathin and compact multifunctional metasurfaces for microscopic functions (p6, lines 14-17).

Regarding Claim 9, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to generate spectroscopically resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) .
However Shaltout-Bai do not teach images from samples observed under microscopes.  
	Shaltout-Bai and Lin are related as metasurface arrays.
	Lin teaches (fig 3) metasurface array (metasurface lens-array 310, pp45, lines 1-4) which builds microscope (microscope, pp45, lines 1-2) images (image generated by metalens array is recorded by a CCD camera 320, pp45, lines 10-17) from samples (target 301 on stage 305, pp45, lines 10-11) observed under microscopes (microscope, pp45, lines 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout-Bai to include the teachings of Lin such that images from samples observed under microscopes for the purpose of utilizing ultrathin and compact multifunctional metasurfaces for microscopic functions (p6, lines 14-17). 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi									11/16/2022
Examiner, Art Unit 2872  


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872